       Case 5:21-cv-02392-BLF Document 25-8 Filed 07/12/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 9

10 JUNHAN JEONG, individually and on behalf        CASE NO. 5:21-CV-02392-BLF
   of himself and all others similarly situated,
11                                                 The Honorable Beth Labson Freeman
                  Plaintiff,
12                                                 [PROPOSED] ORDER GRANTING
          vs.                                      MOTION TO DISMISS COMPLAINT
13                                                 BASED ON THE DOCTRINE OF FORUM
                                                   NON CONVENIENS
14 NEXO FINANCIAL LLC, NEXO
   FINANCIAL SERVICES LTD., NEXO
                                                   Hearing Date: November 18, 2021
15 SERVICES OÜ, NEXO AG, and NEXO
                                                   Hearing Time: 9:00 a.m.
   CAPITAL INC.,
16
                                                   Courtroom:   No. 3, 5th Floor
17                Defendants.
                                                   Address:     U.S. Courthouse
                                                                280 South 1st Street
18                                                              San Jose, CA 95113
19

20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER GRANTING MOTION TO DISMISS BASED ON THE DOCTRINE OF
                             FORUM NON CONVENIENS
       Case 5:21-cv-02392-BLF Document 25-8 Filed 07/12/21 Page 2 of 2




                                           [PROPOSED] ORDER
 1

 2          The Court has considered the motion to dismiss the complaint pursuant to the doctrine of

 3 forum non conveniens, which was filed by Defendants Nexo Financial LLC, Nexo Financial

 4 Services Ltd., Nexo Services OÜ, Nexo AG, and Nexo Capital Inc. (“Defendants”). The Court

 5
     also considered the opposition filed by Plaintiff Junhan Jeong (“Plaintiff”) and the reply filed by
 6
     Defendants. The motion is GRANTED on the following grounds:
 7

 8          1.   The claims for breach of contract, breach of the implied covenant of good faith and

 9               fair dealing, and declaratory judgment are dismissed based on the doctrine of forum

10               non conveniens, without prejudice to Plaintiff re-filing those claims in the courts of

11               London, United Kingdom.

12          2.   The claims for violation of the CLRA and UCL are dismissed under Rule 12(b)(6) for

13               the reasons explained in the Court’s order granting Defendants’ motion to dismiss the

14               complaint pursuant to Federal Rule of Civil Procedure 12(b).

15          IT IS SO ORDERED.

16 DATED: __________________

17

18

19                                                   The Honorable Beth Labson Freeman
                                                     United States District Court Judge
20

21

22

23

24

25

26

27

28                                     -1-
       [PROPOSED] ORDER GRANTING MOTION TO DISMISS BASED ON THE DOCTRINE OF
                              FORUM NON CONVENIENS
